 X-RAY MANUFACTURING CORPORATION OF AMERICA247agent receives no reimbursement for these expenses.He is paid on a.commission basis, and whether he makes a profit is dependent upon theyamount of business he produces. It is clear from the record that whenthe commissions are paid to the agent there is no withholding of taxesor social security. In the sale of insurance, the agent is not requiredto follow suggestions of Farmers but is free to devise his own tech-niques.Similarly, the agent is free to attend or not attend sales meet-ings Farmers might have. Finally, the agent is not required to submitany report of any kind to Farmers either accounting for his time spentin selling insurance or explaining any lack of sales.I think what the Court of Appeals for the Seventh Circuit stated inUnited Insurance Company of America v. N.L.R.B.,304 F. 2d 86,90-91, in finding agents of United Insurance to be independent con-tractors, apropos here.The court said:There are many businesses, and the sale of insurance is one ofthem, where management may make a choice as to the manner inwhich the business will be conducted.Very often, perhaps tradi-tionally, insurance has been sold through insurance salesmenwhose "tools" are their own initiative and personality and whowork on their own time and at their own expense.However,some insurance companies have established an employer-employeerelationship such as the company inN.L.R.B. v. Phoenix MutualLife Insurance Company, supra.In the instant case, United haschosen to operate its business on the basis that its agents areindependent contractors and, of course, it had the complete legalright so to do.I think it clear both from the agent contract and from the manner inwhich the parties conducted themselves that Farmers "has chosen tooperate its business on the basis that its agents are independent con-tractors" and I would so find.Because I would find the agents to be independent contractors,I would dismiss the instant petition seeking an election among theagents.X-Ray Manufacturing Corporation of AmericaandAmalga-mated Union Local 55, Mechanics,Novelty, Retail and Mainte-nance Employees,affiliated with District 5, Petitioner.CaseNo. 2-RC-12125.June 27, 1963DECISION ON REVIEWPursuant to a Decision and Direction of Election issued by theRegional Director for the Second Region dated July 24, 1962, anelection by secret ballot was held on August 8, 1962, among the em-143 NLRB No. 35. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit.At the conclusion of the balloting,the parties were furnished with a tally of ballots which showed thatof approximately 60 eligible voters, 53 cast valid ballots, of which 23were for the Petitioner, 29 were for the Intervenor, Local 475, Inter-national Union of Electrical, Radio & Machine Workers, AFL-CIO,and 1 was against the participating labor organizations.One cast.a challenged ballot, which could not affect the election results.There-after, the Petitioner filed timely objections to conduct affecting theresults of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and on September 27, 1962,he issued a Supplemental Decision on Objections and Certification ofRepresentatives, in which he overruled all of the Petitioner's objec-tions and certified the Intervenor as the bargaining representative ofthe employees in the appropriate unit.Thereafter, the Petitioner, inaccordance with Section 102.67 of the Board's Rules and Regula-tions, as amended, filed with the Board a timely request for reviewof the Regional Director's Supplemental Decision.The Board by telegraphic order dated November 26, 1962, grantedthe request for review solely as to the Regional Director's dispositionof objections Nos. 2, 3, 5, and 6.Thereafter, the Intervenor filed abrief in support of its position as to the issues under review.The Board has considered the entire record with respect to the issuesunder review, including the Intervenor's brief, and hereby affirms theRegionalDirector'sSupplementalDecisionwith the followingmodification.'In its objection No. 6, Petitioner alleged that on August 2, 1962,the Employer permitted the Intervenor to conduct a meeting on com-pany time and premises while denying the Petitioner equal op-portunity to engage in like activity.The Regional Director foundthat such u meeting was held during the employees' lunch period andextended about 10 minutes into their working time.There wasconflicting evidence as to whether this occurred on August 2 or on Au-gust 7, the day before the election.The Regional Director, withoutresolving this conflict, concluded that inasmuch as the meeting endedmore than 24 hours before the balloting, it did not violate the rule inPeerless Plywood Company,107 NLRB 427. The Petitioner, in itsrequest for review, contends that the Employer's denial of its requestfor the same privilege of holding a meeting on company time andproperty was prejudicial to the conduct of a free election.It is not clear whether the Regional Director considered the dis-parate treatment aspect of objection 6 in his Supplemental Decision.We have reviewed the facts and conclude in the circumstances of this'For the reasonsexpressedby him, we affirm the Regional Director's findings that ob-jections Nos. 2, 3, and 5 raised no material and substantial issues affecting the electionresults. X-RAY MANUFACTURING CORPORATION OF AMERICA249case that the Employer's denial to the Petitioner of the privilege ofholding a campaign meeting during the employees' lunch periodwithin the plant, whether viewed alone or in conjunction with otherconduct found unobjectionable by the Regional Director, forms nobasis for setting aside the election.The record is not clear as towhether the Intervenor sought and the Employer granted permissionto hold a meeting.However, assumingarguendothat such was thecase, we deem it significant that the purpose of the subject meeting wasnot expressed to the Employer; that the Employer's consent, if given,was subject to the condition that the meeting not extend beyond theemployees' lunch period; that the Intervenor had previously heldmeetings of employees in the plant without obtaining prior permis-sion; that a few days subsequent to this meeting the Employer noti-fied the Intervenor that it should not have allowed this meeting toextend beyond the employees' lunch period and admonished Inter-venor that it was not to permit this to happen again; that the numberof employees at the plant was relatively small, about 60; and that theEmployer did permit the Petitioner to electioneer at the loading plat-form on company premises at times when employees were presentat that location.Further, we note the facts that the Intervenor, theincumbent union, had a natural advantage over a rival union in reach-ing employees within the plant by virtue of its undisputed right ofaccess to the plant; and that on election day the Intervenor requestedthe Employer to eject the Petitioner's representatives from the com-pany premises at a time when they were electioneering among em-ployees, and the Employer refused to do so. These factors indicatethat the Employer maintained a neutral status as to the pending elec-tion and did not accord Intervenor a prestige which enhanced Inter-venor's stature and position in this organizational campaign.Our dissenting colleagues found that "a glaring imbalance in oppor-tunities for electioneering" was created when the Employer refusedthe Petitioner's request to address a meeting of employees in the plantsubsequent to allowing the Intervenor to do exactly that.We inter-pret the phrase "a glaring imbalance in opportunities for electioneer-ing" as meaning, in essence, "an imbalance in the opportunities fororganizational communication."We disagree.On the record beforeus, it is apparent that both the Petitioner and the Intervenor werefree to communicate with employees on the plant premises, and it isnot suggested that the employees themselves were not free to discussthe relative merits of the competing unions. Specifically, Petitionerwas able to and did communicate its cause to the employees at a load-ing platform on company property either through oral solicitation orthe distribution of campaign leaflets, and, in fact, the Employer re-fused the Intervenor's request that Petitioner be prohibited from en-gaging in this organizational activity.As found by the Regional 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector, the Intervenor at its lunchtime meeting discussed the forth-coming election with the employees who were present and urged themto vote against Petitioner.Realistically, Petitioner was doing justthe converse when it engaged in organizational activity at the loadingplatform, and was able generally to bring its cause to the employeeswithout Employer obstruction.Thus, it cannot be said that the meredenial of equality in one of the available means of communicationcreated such an imbalance as would warrant our setting aside the elec-tion.For these reasons, in accord with the Regional Director, weoverrule objection No. 6, and we affirm his certification of the Inter-venor as the exclusive bargaining representative of the employees inthe unit.MEMBERS RODGERS and BROWN, dissenting in part :We disagree with our colleagues' conclusion that the Employer didnot interfere with the election in this case by permitting the incumbentunion to conduct a campaign meeting on its premises during the em-ployees' lunch hour and denying the same privileges to the Petitioner.We believe that the Employer was under a duty during the pre-election period to forbid the use of its premises for such a meeting,unless it was willing to extend the same privilege to both unions.'The Employer's denial of the Petitioner's request was a breach of thisduty and constituted such disparate treatment as to warrant theBoard's intercession .3The very factors upon which our colleagues rely in concluding thatno unfair treatment occurred convince us to the contrary. Because ofthe natural advantage which the Intervenor, as the incumbent union,had over a rival in reaching employees within the plant, it was in-cumbent on the Employer to avoid any deliberate action which wouldunduly enhance this position.Here, the Intervenor took full advan-tage of its contractual right to enter the plant, engaging employeesin conversations and distributing campaign literature shortly beforeand on the election day.The granting of permission to the incum-bent Intervenor to hold a meeting, while withholding it from thePetitioner, could only increase the Intervenor's stature in the eyes ofthe employees.This ability of the Intervenor to hold its meeting inthe plant was in sharp contrast to the necessity for the Petitioner toreach the employees outside the plant, albeit on company property,and could only emphasize the difference in standing.Even if theIntervenor did not expressly tell the Employer the purpose of themeeting, the Employer should have been aware, in view of the im-minence of the election, that the Intervenor would wish to utilize the2,SeeSuperior Sleeprite Corporation,117 NLRB 430, 432.$Mtilco'Undergarment Co, Inc.,106 NLRB 767, 769, enfd212 F. 2d 801(C.A. 3), cert.denied 348 U.S.888;American Thread Company,84 NLRB 593, enfd.188 F. 2d 161(C.A. 5). LOCAL 1905, CARPET, LINOLEUM & SOFT TILE LAYERS251opportunity to campaign.And, in any event, the Employer did knowof the nature of the meeting when Petitioner requested a similar op-portunity.Finally, the very fact that the Employer had relativelyfew employees indicates to us that all the employees would be fullyaware of the favored treatment, and we are also satisfied that thegranting of permission to the Petitioner to hold a meeting in the plantduring nonworking time would not have disrupted plant operations.The Employer's refusal to grant the Petitioner's request, after per-mitting the Intervenor the privilege of holding its meeting, createda glaring imbalance in opportunities for electioneering.Havingmade its facilities available to the Intervenor, the Employer, in ouropinion, was under an obligation to grant the Petitioner the right toaddress the employees under similar circumstances.We would, there-fore, set aside the election and direct that a new election be conducted.Local 1905,Carpet,Linoleum&Soft Tile Layers[James D. Gib-son and Earl P.Bigham,d/b/a Southwestern Floor Co., a part-nership]andButcher & Sweeney Construction Co., Inc.Local 1905,Carpet,Linoleum&Soft Tile Layers[Builders Serv-ice Co.,Inc.]andCain & Cain,Inc.andFort Worth Chapter,Associated General Contractors.Cases Nos. 16-CD-17, 16-CD-18, and 16-CD-19. June 27, 1963DECISION AND ORDER QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10(k) of the National LaborRelationsAct following the filing of charges under Section8 (b) (4) (D) of the Act. A hearing was held before T. Lowry Whit-taker, hearing officer, on January 31, February 1, 11, 20, 21, and 25,1963.All parties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings of the hearing of-ficer made at the hearing are free from prejudicial error and are here-by affirmed.Briefs filed by the Employers, the Carpenters, andthe Painters have been duly considered.'Upon the entire record in these cases, the Board 2 makes the follow-ing findings :1.As stipulated by the parties, Butcher & Sweeney ConstructionCo., Inc. (hereinafter referred to as Butcher & Sweeney), Cain &IThe request for oral argument made by Respondent,Local1905, Carpet, Linoleum &SoftTile Layers, is hereby denied,as the record and briefs adequately present the issuesand the positions of the parties.2Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoardhas delegated its powers in connection with these cases to a three-member panel[Chairman McCulloch and Members Fanning and Brown].143 NLRB No. 39.